On November 26, 1984, Robert K. Spalding, an attorney of Ballwin, Missouri, complained, on behalf of a client, to Arno Windscheffel, disciplinary administrator, asserting ethical violations against Melvin O. Nuss, an attorney admitted to the practice of law in the State of Kansas. It was alleged that respondent had served as executor of the estate of Andrew F. Kohler, deceased, and as administrator C.T.A. of the estate of Leo F. Kohler, deceased; that following the closing of those estates Mr. Nuss continued to represent several of the devisees; that during such representation Mr. Nuss, on behalf of his clients, negotiated the sale of several of the Kohler real estate interests; that such sales were represented as being to an investor from Tangier, Morocco, one Kathryn A. Soodi; that the sellers were not informed Mrs. Soodi was a daughter of Mr. Nuss; that after receiving deeds from his clients and other Kohler devisees, some of the deeds were altered to include the names of other children of the respondent who bore the Nuss surname; that such sales were made for substantially less than fair market value and to the detriment of respondent’s clients and the other Kohler devisees.
Following a preliminary investigation of the complaint by a member of the Ethics and Grievance Committee of the Kansas Bar Association, the respondent, Melvin O. Nuss, notified the disciplinary administrator that he desired to voluntarily surrender his license to practice law in the State of Kansas. The disciplinary administrator has recommended that such offer be accepted and that Melvin O. Nuss be disbarred from the practice of law in the State of Kansas pursuant to Supreme Court Rule 217 (232 Kan. clxx).
The Court, being fully advised and having reviewed the record in the office of the disciplinary administrator, finds that the surrender of the license and privilege of Melvin O. Nuss to practice law in the State of Kansas should be accepted and that the respondent should be forthwith disbarred.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Melvin O. Nuss be, and he is hereby, disbarred *154from the practice of law in the State of Kansas, the privilege and license of Melvin O. Nuss to practice law in the State of Kansas are hereby revoked and the Clerk of the Appellate Courts is directed to strike the name of Melvin O. Nuss from the roll of attorneys in the State of Kansas.
IT IS FURTHER ORDERED that the certificate of Melvin O. Nuss to practice law in the State of Kansas is hereby cancelled, and declared null and void, and the costs of this action are assessed to the respondent.
IT IS FURTHER ORDERED that this order of disbarment shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall comply with the requirements of Rule 217.
BY ORDER OF THE COURT effective this 5th day of April, 1985.